 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   Tareequah Reid,                  )               SACV 19-01247JVS(KSx)
                                      )
10                                    )               ORDER OF DISMISSAL UPON
                 Plaintiff,           )
11                                    )               SETTLEMENT OF CASE
           v.                         )
12                                    )
                                      )
13   Dal Global Services, LLC, et al, )
                                      )
14               Defendant(s).        )
                                      )
15   ______________________________ )
16
17         The Court having been advised by the counsel for the parties that the above-
18   entitled action has been settled,
19         IT IS ORDERED that this action be and is hereby dismissed in its entirety
20   without prejudice to the right, upon good cause being shown within 60 days, to reopen
21   the action if settlement is not consummated.
22
23   DATED: 2/26/20                         ___________________________
24                                                     James V. Selna
                                                    United States District Judge
25
26
27
28
